COLEMAN, J.
The abstract shows that the appellees sued in ejectment to recover certain lands. The defendant pleaded for plea No. 1, “that the suit -was brought by a mortgagee, or his assignee, and that before the commencement of the suit the mortgage debt was paid in full.” To this plea the plaintiff replied: (1) That the alleged mortgage had been foreclosed, and that the plaintiff relies upon the conveyance at such foreclosure for the title; and (2) that the said mortgage debt was not paid at the time of the foreclosure of the alleged mortgage, and was duly paid by the purchase price of the land at the foreclosure sale. To these replications the *278defendant demurred, “upon the ground that said replications are insufficient in law.” The demurrer to the-replications was overruled.. Issue was joined on the general issue and plaintiffs’ replications to plea No. 1. This is the whole case. There is no bill of exceptions iff the case, and the overruling of the demurrer to the replications is the only question for review. The demurrer to the replications ivas a mere general demurrer, and the court did not err in overruling it.
Affirmed.